Citation Nr: 0505204	
Decision Date: 02/24/05    Archive Date: 03/04/05

DOCKET NO.  04-11 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Whether new and material evidence has been presented to 
reopen the claim of entitlement to service connection for 
bilateral hearing loss, and, if so, whether the claim may be 
granted.  


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel




INTRODUCTION

The veteran had active service from December 1941 to December 
1945, from January 1947 to June 1947, and from July 1947 to 
July 1952.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2003 rating decision of the Department 
of Veterans Affairs (VA) Medical and Regional Office Center 
(M&ROC) in Wichita, Kansas.  

In an October 1999 rating decision, the M&ROC denied the 
veteran's claim of service connection for hearing loss as not 
well grounded and in an October 1999 letter informed the 
veteran of that decision and provided him notice of his 
appellate rights.  The M&ROC subsequently obtained additional 
service medical records and in an August 2000 rating decision 
again denied the claim as not well grounded, with a notice 
letter to the veteran dated in October 2000.  The veteran did 
not appeal either decision.  

The concept of a well-grounded claim was eliminated by the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (VCAA), which was enacted on 
November 9, 2000.  The VCAA also provided for the 
readjudication of any claim where the decision denying the 
claim became final during the period beginning July 14, 1999, 
and ending November 9, 2000, and the claim was denied as not 
well grounded.  See VCAA § 7(b).  In October 2002, the 
veteran filed an application to reopen his claim for service 
connection for hearing loss.  In its May 2003 rating 
decision, the M&ROC stated that the veteran's claim was 
considered to be reopened and denied the claim on the merits.  
The veteran disagreed with the May 2003 rating decision and 
initiated this appeal. The appeal was perfected with the 
timely submission of the veteran's substantive appeal, in 
March 2004.   




FINDINGS OF FACT

1.  The veteran has been notified of the evidence and 
information needed to substantiate his claim; he has been 
told what evidence VA would obtain and what he should submit, 
and all relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  In a rating decision dated in August 2000, the M&ROC 
denied service connection for hearing loss on the basis that 
the claim failed to establish any relationship between 
hearing loss and any disease or injury during service; the 
veteran did not appeal this decision.

3.  Evidence added to the record since the August 2000 
decision is not cumulative of evidence previously of record, 
relates to an unestablished fact necessary to substantiate 
the claim, and raises a reasonable possibility of 
substantiating the claim.  

4.  Bilateral hearing loss was not shown in active service or 
until many years thereafter, and the preponderance of the 
evidence is against finding that the veteran's current 
bilateral hearing loss is related to active service.  


CONCLUSIONS OF LAW

1.  The August 2000 rating decision in which the M&ROC denied 
service connection for hearing loss is final; new and 
material evidence has been presented to reopen the claim of 
entitlement to service connection for hearing loss.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2004).  

2.  Bilateral hearing loss was not incurred in or aggravated 
by active service, nor may sensorineural hearing loss be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1131, 1137, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.385 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial matters

Finality/new and material evidence

As noted in the Introduction, prior to the current appeal, 
the veteran's claim for service connection was most recently 
denied in an August 2000 rating decision in which the M&ROC 
denied the claim as not well grounded.  The veteran did not 
appeal that decision, and it became final one year after the 
date in October 2000 when the M&ROC mailed the veteran notice 
of the decision and informed him of his appellate rights.  
See 38 C.F.R. § 20.302 (2004).  The current appeal stems from 
the May 2003 readjudication of the veteran's claim on its 
merits.  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that if service connection for a 
claimed disability has been previously denied and that 
decision became final, the Board does not have jurisdiction 
to review the claim on a de novo basis in the absence of a 
finding that new and material evidence has been submitted.  
See Jackson v. Principi, 265 F.3d 1366, 1369 (2001).  

In a March 2003 letter to the veteran, the M&ROC indicated 
that it was reviewing his claim because it had been 
previously been denied as not well grounded, and the M&ROC 
proceeded to adjudicate the claim on the merits in its May 
2003 rating decision.  The M&ROC did not explicitly consider 
whether new and material evidence has been submitted to 
reopen the claim that was last denied in the unappealed 
August 2000 rating decision, but as explained above, the 
matter of whether a previously denied claim may be reopened 
is a jurisdictional question for the Board.  Jackson, 265 
F.3d at 1369; see Barnett v. Brown, 8 Vet. App. 1, 4 (1995), 
aff'd 83 F.3d 1380 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. 
App. 167 (1996).  

As it applies to this case, new and material evidence is 
defined as evidence not previously submitted to agency 
decisionmakers that, by itself, or when considered with 
pervious evidence of record, relates to an unestablished fact 
necessary to substantiate the claim and raises a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a) (2004).  

The Board concludes that new and material evidence has been 
submitted since the August 2000 rating decision.  In 
particular, the veteran has submitted an article titled 
Protect Your Hearing, Awake!, May 22, 2002, 19-21.  This 
evidence links hearing loss to noise exposure at particular 
decibel levels, which relates to the unestablished fact of 
relating hearing loss to noise exposure in service.  This 
evidence was not in the record prior to the August 2000 
rating decision and when considered with the evidence of the 
veteran's assignments in service, which was previously of 
record, raises a reasonable possibility of substantiating the 
claim.  This new evidence therefore serves to reopen the 
claim.  

In its May 2003 rating decision, the M&ROC denied service 
connection for bilateral hearing loss on the merits of the 
claim.  The Board is, therefore, of the opinion that the 
veteran will not be prejudiced by its consideration of this 
issue on its merits without returning it to the M&ROC for 
additional adjudication.  Cf. Bernard v. Brown, 4 Vet. App. 
384, 392-94 (1993) (when Board addresses a matter not 
addressed by agency of original jurisdiction, Board must 
consider whether claimant has been given adequate notice of 
need to submit evidence or argument on that matter and an 
opportunity to submit such evidence and argument, and, if 
not, whether claimant will be prejudiced thereby).

The Veterans Claims Assistance Act

As noted earlier, the VCAA, now codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002), 
eliminated the concept of a well-grounded claim and redefined 
the obligations of VA with respect to its duties to notify 
and assist a claimant.  In August 2001, VA issued regulations 
to implement the VCAA.  66 Fed. Reg. 45,620 (Aug. 29, 2001), 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2004).  The VCAA and its implementing regulations are 
applicable to the claim now before the Board.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim, but VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  VA must also notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

Relevant to the duty to notify, the Court has indicated that 
notice under the VCAA must be given prior to an initial 
unfavorable decision by the agency of original jurisdiction.  
See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  In 
Pelegrini, at 121, the Court held that the VCAA requires VA 
to provide notice, consistent with the requirements of 
38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159(b), and Quartuccio, 
that informs the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim, 
(2) that VA will seek to provide, and (3) that the claimant 
is expected to provide and that, furthermore, in what can be 
considered a fourth element of the requisite notice, VA must 
"also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim", 
under 38 C.F.R. § 3.159(b).  

In this case, the M&ROC provided the veteran appropriate 
notice relevant to his claim in a March 2003 letter.  This 
letter notified the veteran that evidence necessary to 
substantiate his service connection claim must show an injury 
in military service or a disease that began in or was made 
worse during military service or an event in service causing 
injury or disease, a current physical or mental disability 
and a relationship between his current disability and an 
injury, disease or event in service.  The M&ROC notified the 
veteran that if they were not already of record, VA would get 
his service medical records and would also get other military 
service records, if necessary.  The M&ROC also notified that 
veteran that VA would get any VA medical records or other 
medical treatment records he identified and told him he could 
submit his own statements or statements from others 
describing his disability symptoms.  In addition, the M&ROC 
notified the veteran that he should identify private medical 
records that would support his claim and that VA would 
request those records for him.  The M&ROC also notified the 
veteran that he could get records himself and send them to VA 
and he could give VA a medical opinion from his own doctor 
regarding a relationship between his current disability and 
an injury, disease, or event in service.  The M&ROC 
explicitly notified the veteran that additional evidence 
still needed from him was evidence that shows his hearing 
loss is related to his military service.  

In the March 2003 letter, the M&ROC further explained that VA 
would try to help him get such things as medial records, 
employment records, or records from other Federal agencies if 
he provided enough information so that VA could request them.  
The M&ROC notified the veteran that it was still his 
responsibility to make sure VA received the records.  
Further, the M&ROC notified the veteran of what evidence had 
been obtained and told him that a VA examination was being 
scheduled for him in connection with his claim.  In addition, 
the M&ROC requested that the veteran notify VA of any other 
evidence or information he wanted considered and should send 
information describing additional evidence or the evidence 
itself to VA.  

The Board is satisfied that VA has provided all notice as 
required by the VCAA and as interpreted by the Court in its 
decisions in Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
and Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  
Although the M&ROC did not explicitly request that the 
veteran provide any evidence in his possession that pertains 
to the claim, it is the judgment of the Board that requesting 
that the veteran identify or submit any evidence he wanted VA 
to consider serves the same purpose.  All the VCAA requires 
is that the duty to notify is satisfied and that claimants 
are given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 
553 (1996).  

As to the duty to assist, the M&ROC obtained the veteran's 
service medical records and provided the veteran with a VA 
audiology examination.  The veteran did not submit or 
identify any VA or non-VA medical records that might be 
pertinent to his claim.  The veteran submitted the article 
mentioned earlier and, in addition, has submitted argument 
pertaining to his claim.  

Based on the foregoing, the Board concludes that the veteran 
has received adequate notice.  To the extent possible, 
relevant data has been obtained for determining the merits of 
the veteran's claim, and no further assistance that might 
substantiate the claim is required.  

Background and analysis

In conjunction with his claim for service connection for 
bilateral hearing loss, the veteran points out that during 
service in World War II he served as radioman, sonar 
operator, radar operator, and electronics technician aboard a 
submarine, the USS BALAO.  He points out that the environment 
on a World War II submarine was constantly changing with 
internal pressure changes as well as humidity and temperature 
changes.  He states that while on patrol there were 
frequently loud and sharp noises from bombs and depths 
charges, and he points out these blasts were especially loud 
if a person was listening on sonar with head phones.  He also 
notes that during service in World War II he receive 
treatment for a fungus in his ears on several occasions.  

The veteran also recounts that he served on the submarine, 
USS BECUNA, from 1947 until mid-1951 when he was transferred 
to a destroyer, the USS ERBEN.  He states that on the 
destroyer his battle station was near the ammunition hoist to 
the number one gun turret.  He states that this gun was used 
frequently for bombarding the coast of North Korea and would 
fire for hours at intervals of approximately once every ten 
minutes.  He said that after lengthy firings, his hearing was 
degraded for a while, but would gradually return.  He states 
that since leaving the Navy he has experienced a gradual loss 
of hearing and ability to understand voices or words.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110; 1131; 38 C.F.R. 
§ 3.303.  For certain chronic diseases, including organic 
diseases of the nervous system such as sensorineural hearing 
loss, service connection may be granted on a presumptive 
basis if disability is manifested to a compensable degree 
within a year following separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  See 
Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992).

With respect to the first element of a current disability, 
before service connection may be granted for hearing loss, 
that loss must be of a particular level of severity.  For the 
purposes of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz (Hz) is 40 decibels or greater; or when 
the auditory threshold for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385 (2004).  

Even though disabling hearing loss may not be demonstrated at 
separation from service, a veteran may nevertheless establish 
service connection for a current hearing loss disability by 
submitting evidence that the current disability is related to 
service.  Hensley v. Brown, 5 Vet. App. 155 (1993).  The 
threshold for normal hearing is from zero to 20 decibels and 
higher threshold levels indicate some degree of hearing loss.  
Id. (citing Current Medical Diagnosis & Treatment, Stephen A.  
Schroeder, et. al. eds., at 110-11 (1988)).  Cf. 38 C.F.R. 
§ 3.385.

VA audiometric readings prior to June 30, 1966, and service 
department audiometric readings prior to October 31, 1967, 
must be converted from American Standards Association (ASA) 
units to International Standard Organization (ISO/ANSI) 
units. 

In the Protect Your Hearing article, the veteran highlighted 
various sections, including those stating that intense, brief 
exposure to loud sounds can be harmful to the structures of 
the inner ear as well as those stating that more often 
hearing loss is a result of the cumulative effect of noise 
exposure.  The article also indicates that the longer the 
exposure to any sound louder to 85 decibels, the greater the 
eventual loss of hearing.  Further, it states that two to 
three hours of exposure to 90 decibels can damage the ears.  

The veteran's service medical records show that at the 
veteran's December 1945 examination for discharge from his 
first period of active service whispered voice was measured 
as 15/15 for each ear, and the examiner stated there was no 
disease or defect of the ears.  The same results were 
reported at the veteran's June 1947 examination for discharge 
from his second period of active service.  At the veteran's 
July 1952 discharge examination for his third period of 
active service, whispered voice was measured as 15/15 for 
each ear, and spoken voice was measured as 15/15 for each 
ear.  On clinical evaluation, the ears were evaluated as 
normal.  The record also includes an October 1963 Naval 
reserve reenlistment examination report, a Naval reserve 
annual examination report dated in September 1964, and the 
Naval reserve annual examination report dated in August 1965.  

The August 1965 examination report shows the pure tone 
thresholds, in decibels (db), (converted from ASA to ISO 
(ANSI) units) were as follows: 25, 25, 20, 20, and 10 db at 
500, 1000, 2000, 3000, and 4000 Hz, respectively, for the 
right ear, and for the left ear were 15, 15, 15, 25, and 20 
db for the same respective frequencies.  

At the April 2003 VA audiology examination, the pure tone 
thresholds for the right ear were 50, 45, 35, 35, and 36.25 
db at 500, 1000, 2000, 3000, and 4000 Hz, respectively.  Pure 
tone thresholds for the left ear were 55, 50, 35, 35, and 
37.5 db at the same respective frequencies.  The veteran's 
speech recognition scores on the Maryland CNC Test were 
72 percent for the right ear and 84 percent for the left ear.  

The results of the April 2003 VA examination establish that 
the veteran has a hearing loss disability for VA purposes, 
and the veteran's service records confirm that during World 
War II he held ratings as radioman and radio technician and 
served aboard SS 385, USS BANG, and SS 287, USS BOWFIN, 
submarines.  In addition, his service records confirm that 
when he entered his last period of service, he entered with a 
rate as an electronics technician and served on the USS 
ERBEN, DD-631.  This, combined with the veteran's credible 
statements regarding the circumstances of his service serves 
to establish the veteran's noise exposure in service.  

Although the Protect Your Hearing article documents a 
relationship between noise exposure and hearing loss, it is 
the judgment of the Board that this evidence is outweighed by 
the opinion of the VA audiologist who examined the veteran in 
April 2003 because the examination was specific to the 
veteran, and the audiologist reviewed his personal history 
and examination results over time.  In this regard, the VA 
audiologist reviewed the claims file and the veteran's 
history wherein he reported his World War II submarine 
service with exposure to depth charges and diesel engines and 
his service on a destroyer with exposure to muzzle blasts 
during the Korean conflict.  She also took into account his 
report that he worked with sonar and that he was a radio 
operator, noting that as a radioman he copied code for hours 
at a time and had to overcome static noise in order to be 
able to hear the code.  

After examination, the VA audiologist stated that the veteran 
displayed a moderate rising to mild sensorineural hearing 
loss between the frequencies of 500 Hz and 4000 Hz, 
bilaterally, with word recognition ability moderately 
impaired in the right ear and slightly impaired in the left 
ear.  She stated that the veteran's hearing loss is not 
typical of that of a noise-induced hearing loss.  She 
observed that the veteran had reported he had fungus in his 
right ear while serving in World War II and that he stated he 
had had runny ears when he enlisted in the reserves in 1963.  
(In an unappealed decision dated in December 1945, a Rating 
Board of the VA Area Office in Dallas, Texas, denied service 
connection for fungus on the basis that the veteran's service 
records did not show disability at discharge from service.)  
The VA audiologist also explicitly noted the audiometric 
information from the August 1965 examination and stated that 
given those values, which she described as showing normal 
hearing sensitivity at the frequencies from 250 Hz to 8000 
Hz, she did not find it likely that the veteran's current 
hearing loss was caused by his military service.  

The Board is left with the veteran's own opinion and 
statements as to the etiology of his current bilateral 
hearing loss.  He essentially contends that his current 
disability is due conditions of service, including noise 
exposure during both his submarine and destroyer service.  
The Board notes, however, that although the veteran is 
competent to provide evidence of observable symptoms, he is 
not competent to attribute any symptoms to a given cause.  
Savage v. Gober, 10 Vet. App. 488, 496 (1997).  It is now 
well established that a layperson such as the veteran is not 
competent to opine on medical matters such as diagnoses or 
etiology of medical disorders, and this veteran's opinion 
that current hearing loss disability is due to conditions of 
his naval service is therefore entitled to no weight of 
probative value.  See, e.g., Cromley v. Brown, 7 Vet. App. 
376, 379 (1995); Espiritu v. Derwinski, 2 Vet. App. 492, 494-
95 (1992).  The Board also notes that a veteran's assertions, 
no matter how sincere, are not probative of a medical nexus 
between the claimed disability and an in-service disease or 
injury.  See Voerth v. West, 13 Vet. App. 118, 120 (1999).  
The veteran's statements are not, therefore, probative of the 
etiology of his current bilateral hearing loss and its 
relationship to service.  

In summary, the Board finds that neither hearing loss nor 
sensorineural hearing loss disability was shown until many 
years after the veteran's last period of active service, and 
the evidence does not demonstrate that the veteran's 
bilateral hearing loss is related to active service.  The 
Board therefore concludes that the preponderance of the 
evidence is against the claim, and service connection for 
bilateral hearing loss must be denied.  


ORDER

Service connection for bilateral hearing loss is denied.  



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


